Case 2:18-cr-20495-DML-MKM ECF No. 169, PageID.2122 Filed 07/21/21 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,

                          Plaintiff,
                                                    Case No. 18-20495
         v.                                         HON. DAVID M. LAWSON
 IBRAHEEM IZZY MUSAIBLI,

                          Defendant.

     UNITED STATES’ SUPPLEMENTAL BRIEF IN OPPOSITION TO
        DEFENDANT’S MOTONS TO SUPPRESS STATEMENTS

       Defendant Ibraheem Musaibli joined ISIS in 2015. In the spring of 2018,

 Musaibli voluntarily chatted online with the FBI prior to being captured by the

 Syrian Democratic Forces. The United States later took Musaibli into custody and

 returned him to the United States as part of a Foreign Transfer of Custody (FTOC).

 During the trip home, Musiabli made additional statements to the FBI on the plane

 and then upon landing in the United States. This Supplemental Response highlights

 the testimony and evidence received at the two-day evidentiary hearing on

 Musaibli’s motions to suppress all of his statements. The evidence demonstrates that

 Musaibli’s statements were made free from coercion. His motions should be denied.

       I.    Supplemental Response to Motion to Suppress Chat Statements

       The FBI’s nearly two-year investigation into Defendant Ibraheem Musaibli’s

 membership in ISIS resulted in a variety of evidence, including two emailed tips to
Case 2:18-cr-20495-DML-MKM ECF No. 169, PageID.2123 Filed 07/21/21 Page 2 of 10




 the State Department, interviews with Musaibli’s father, a review of Musaibli’s

 Facebook Account, and the recovery of ISIS documents. (ECF No.163,

 PageID.1578-1597; Exhs. J-M). All of that evidence suggested Musaibli had

 unflinching support for ISIS. Then, in April 2018, Musaibli’s father asked the FBI

 to communicate directly with Musaibli over the messaging application Telegram.

 Musaibli and Task Force Officer Wendy Kerner thereafter had 14 different chat

 sessions over a six-week period, all while TFO Kerner was in Detroit and Musaibli

 was in Syria with ISIS. (ECF No. 113, PageID.690).

       Involuntary statements are inadmissible at trial for any purpose. Michigan v.

 Harvey, 494 U.S. 344, 351 (1990). To determine whether a non-custodial statement

 was involuntary, the court evaluates whether (1) the police activity was objectively

 coercive; (2) the defendant’s will was overborne; and (3) police misconduct was the

 crucial motivating factor in the defendant’s decision to offer the statement. United

 States v. Mahan, 190 F.3d 416, 422 (6th Cir. 1999).

       None of those circumstances is present here. First, there was no coercive

 police activity. Musaibli was not in custody, or even in country, when the

 communications occurred. Officer Kerner did not know where Musaibli was located.

 (ECF No. 163, PageID.1602). Throughout all of the communications—from April

 to June 2018—TFO Kerner never learned Musaibli’s actual location (Id. at 1636)

 and he refused to tell her where he was located. (Id. at 1606-1607, 1615). As


                                          2
Case 2:18-cr-20495-DML-MKM ECF No. 169, PageID.2124 Filed 07/21/21 Page 3 of 10




 Musaibli put it, “it’s irrelevant where I’m at.” (Id. at 1610; Exh. I at 25). Neither she

 nor the FBI could force Musaibli to communicate, and Musaibli controlled when and

 whether they messaged. (ECF No.163, PageID.1602, 1632, 1633 1636). It was

 Musaibli’s request—relayed through his father—to communicate with TFO Kerner

 in the first place (Id. at 1601, 1604), and Musaibli chose which platform they used

 to communicate. (Id. at 1632-1633). Musaibli could have stopped the

 communications at any time by simply not responding or by deactivating his

 accounts. (Id. at 1617, 1636). But he did not want to do that, instead he wanted “24-

 hour contact with” TFO Kerner (Id. at 1617, 1620; Exh. I at 44), noting he “enjoy[ed]

 talking to [her]” and felt “special giving [his] story.” (Exh. I at 359).

       Moreover, the content of the chats themselves shows no coercive police

 activity or police misconduct. TFO Kerner never threatened Musaibli, never lied to

 him, and never induced him to speak by agreeing to his outrageous demands (such

 as a chance to negotiate with a judge, promises of no jail time, having his wife reside

 in his cell, or a presidential pardon). (ECF No. 163, PageID.1625-1627). Instead,

 TFO Kerner told Musaibli, “we can make no promises.” (Id. at 1627; Exh. I at 223).

 She added, “If I wanted to trick you wouldn’t I just make fake promises to you and

 say no jail time. . . . I’m not going to say that. I’m not going to trick you. That is not

 my interest. I am trying to keep you alive.” (Id. at 1629; Exh. I at 584). “Absent

 police conduct causally related to the confession, there is simply no basis for


                                             3
Case 2:18-cr-20495-DML-MKM ECF No. 169, PageID.2125 Filed 07/21/21 Page 4 of 10




 concluding that any state actor has deprived a criminal defendant of due process of

 law.” Colorado v. Connelly, 479 U.S. 157, 164 (1986).

       Finally, Musaibli’s will was never overborne. Musaibli initiated and

 voluntarily engaged in the conversations with TFO Kerner. Musaibli kept

 information from TFO Kerner, including his location (ECF No. 163, PageID.1602,

 1606-1607, 1615), denied being a fighter, and did not provide his ISIS number. (Exh.

 I at 33, 38, 71). And, more than 20 times, Musaibli rejected TFO Kerner’s offer to

 coordinate his safe return to the United States by surrendering to the SDF. (ECF No.

 163, PageID.1622-24). Musaibli did not want to return to the United States, or to

 surrender to the SDF, (Id. at 1624-1625), stating that he was “safe,” that “ISIS hadn’t

 been treating [him] that bad lately,” and that safety wasn’t his “first priority.” (Exh.

 I at 369, 370, 395). The strident and at times flippant way Musaibli interacted with

 TFO Kerner demonstrates his will was not overborne—while she stressed the danger

 Musaibli was in, he was unworried, sending images of fictional television characters

 and links to music. (ECF No. 163, PageID.1629-1630; Exh. I at 292-293, 362, 366).

 He even mockingly called the bombs falling around him “fireworks.” (Id. at 1632).

       The totality of the circumstances—namely, that Musaibli was not in custody

 or in country; his complete control over when, whether, and over which platform to

 speak to the FBI; the lack of threats or promises by TFO Kerner; and his repeated

 rejections of the government’s assistance—merit denial of his motion to suppress.


                                            4
Case 2:18-cr-20495-DML-MKM ECF No. 169, PageID.2126 Filed 07/21/21 Page 5 of 10




      II.    Supplemental Response to Motion to Suppress FTOC Statements

       The Court should admit Musaibli’s statements on the FTOC and in Indiana

 because they were “made voluntarily, knowingly and intelligently.” Miranda v.

 Arizona, 384 U.S. 436, 444 (1966).

    A. Musaibli’s Miranda waiver was voluntary, knowing, and intelligent
       Five different law enforcement officers with more than 75 years of

 experience—including thousands of subject interviews and hundreds of prisoner

 transports—interacted with Musaibli in the hours leading up to his Miranda waiver.

 One was a certified EMT who had evaluated hundreds of patients (ECF No. 155,

 PageID.1329); another was a physician assistant who has evaluated thousands of

 patients. (Id. at 1455–56). Musaibli was alert, oriented, appeared to understand

 questions put to him, and responded to questions and comments in an appropriate

 manner. (Id. at 1341–42, 1419–20, 1464, 1507; ECF No. 163, PageID.1647). There

 were no signs of mistreatment (ECF No. 155, PageID.1475) and Musaibli never

 complained to anyone about feeling poorly or being tired. (Id. at 1506).

       Neither of the interviewing agents had weapons and no one ever drew one in

 Musaibli’s presence. (Id. at 1507–08). No one threatened Musaibli. (Id.). Musaibli

 never asked that questioning stop or that he be provided a lawyer. (Id. at 1506–07).

 In fact, Musaibli “appeared relieved” to be in U.S. custody (Id. at 1340), and “happy”

 to see TFO Kerner and the others. (ECF No. 163, PageID.1645). The record shows


                                           5
Case 2:18-cr-20495-DML-MKM ECF No. 169, PageID.2127 Filed 07/21/21 Page 6 of 10




 that the transport team went above and beyond to make Musaibli comfortable on his

 flight home: he was repeatedly offered, and never denied, food or water (ECF No.

 155, PageID.1431-32). He was allowed to pray and given breaks. (Id. at 1432–33).

 He also rested and slept, and officers gave him a padded footrest and a pillow to aid

 in his sleep. (Id. at 1433). Musaibli slept on several occasions—both before and after

 his Miranda waiver—for more than four hours. (Id. at 1345; Exh. A). And agents

 reminded Musaibli of his Miranda rights after a long break on the aircraft and again

 before talking with him in Indiana. (ECF No. 163, PageID.1662, 1716).

       Musaibli now claims that his Miranda waiver was involuntary, primarily

 relying on his purported lack of sleep. The evidence shows that he slept twice prior

 to the Miranda waiver, once for 23 minutes and the other for 58 minutes. (Exh. A).

 Musaibli also told officers before questioning that he slept the day prior. (Exh. A).

 And most importantly, in cases alleging an involuntary waiver based on sleep

 deprivation, the focus is “primarily on how the police officers perceived the

 defendant,” not the defendant’s state of mind. Otte v. Houk, 654 F.3d 594, 605 (6th

 Cir. 2011). For example, in United States v. Hampton, 572 F. App’x 430, 434 (6th

 Cir. 2014), the Court rejected the defendant’s claim that sleep deprivation rendered

 his Miranda waiver unknowing and unintelligent, even though the defendant “had

 been awake between 28 to 35 hours when he signed the ‘Advice of Rights’ forms.”

 That is because “each officer provided specific, in-depth testimony demonstrating


                                           6
Case 2:18-cr-20495-DML-MKM ECF No. 169, PageID.2128 Filed 07/21/21 Page 7 of 10




 that Defendant was alert and lucid. . . . No officer testified that [the defendant]

 appeared sleepy or otherwise disoriented during their interactions.” Id. at 435.

       So too here. Five officers with significant experience spent hours with

 Musaibli, and they all found him to be alert, oriented, and responding to questions

 appropriately. “The evidence simply does not indicate that [Musaibli] lacked the

 ability to make a voluntary and intelligent waiver of [his] rights. Wernert v. Arn, 819

 F.2d 613, 616 (6th Cir. 1987); see also, e.g., United States v. Yunis, 859 F.2d 953,

 963 (D.C. Cir. 1988) (“the unanimous testimony that Yunis was alert and attentive

 during the precise period when he waived his rights is highly significant”); United

 States v. Busic,592 F.2d 13, 22 (2d Cir.1978) (despite weariness due to long flight

 and little sleep, written consent was not involuntarily given); United States v. Gaddy,

 532 F.3d 783, 788 (8th Cir. 2008) (“[W]e have upheld the conclusion that a suspect

 who recently used methamphetamine and had not slept for five days voluntarily

 waived his Miranda rights where police officers testified that they had no knowledge

 of these alleged impairments and the suspect did not act intoxicated.”).

    B. The Intelligence Interview Did Not Render Musaibli’s Waiver Invalid

       On July 14, 2018, two FBI agents conducted an intelligence interview of

 Musaibli after he was captured by the SDF. (ECF No. 155, PageID.1361). On July

 23, two different FBI agents—Julius Nutter and TFO Wendy Kerner—questioned

 Musaibli on his way back to the United States. (Id. at 1514; Exh. C). Prior to the July


                                           7
Case 2:18-cr-20495-DML-MKM ECF No. 169, PageID.2129 Filed 07/21/21 Page 8 of 10




 23 interview, Nutter and Kerner advised Musaibli of his Miranda rights verbally and

 in writing. (ECF No. 155, PageID.1514). The written Advice of Rights form

 addressed the previous intelligence interview, explicitly telling Musaibli that Nutter

 and Kerner (1) did not know any of the content of the intelligence interview; (2)

 were not interested in any statement Musaibli may have made during the intelligence

 interview; and (3) were “starting anew” with Musaibli. The form also made clear

 that Musaibli did not need to speak with Nutter and Kerner “just because you have

 spoken with others in the past,” and that his previous statements likely would not be

 used against him in court. (Id. at 1514; Exh. C). Musaibli was given a head lamp to

 make sure he could see and appeared to read the Advice of Rights form before

 signing it. (ECF No. 155, PageID.1514).

       Musaibli now claims that the July 14 intelligence interview rendered his

 July 23 Miranda waiver ineffective. Not so. Where an intelligence interview

 predates a second, post-Miranda interview, the question for the Court is whether the

 Miranda warning could function effectively. United States v. Ray, 803 F.3d 244, 268

 (6th Cir. 2015) (citing Missouri v. Seibert, 542 U.S. 600, 611–12 (2004)). Courts in

 this circuit use a multi-factor test to answer the question, considering:

     (1) the completeness and detail involved in the first interrogation; (2) the
     overlapping content of the pre-and post-Miranda statements; (3) the timing
     and setting of the interrogations; (4) the continuity of police personnel
     during the two interrogations; and (5) the degree to which the interrogator’s
     questions treated the second round as continuous with the first.


                                            8
Case 2:18-cr-20495-DML-MKM ECF No. 169, PageID.2130 Filed 07/21/21 Page 9 of 10




 Id. (citing Seibert, 542 U.S. at 615). These factors support a conclusion that the

 Miranda warnings prior to Musaibli’s July 23 interview functioned effectively.

       First, the interviews were nine days apart and in different settings. The

 intelligence interview was conducted while Musaibli was in SDF custody in a Syrian

 prison. (ECF No. 155, PageID.1362). In contrast, the post-Miranda interview was

 conducted while he was in U.S. custody, in an aircraft protected by U.S. personnel,

 on his way back the United States. In United States v. Abu Khatallah, the court found

 a two-day break between intelligence and law enforcement interviews “significant,”

 in holding that the subsequent Miranda warnings were effective. 275 F. Supp. 3d

 32, 65–66 (D.D.C. 2017). Second, different people conducted the interviews: Nutter

 and Kerner were neither present for the intelligence interview nor aware of anything

 said during the interview. (ECF No. 155, PageID.1515; ECF No. 163, PageID.1649–

 50). “The absence of any shared personnel, information, or impressions of the

 interviewee between the first and second interview teams substantially undermines

 the claim of a coordinated effort to circumvent Miranda.” United States v. Khweis,

 No. 1:16-CR-143, 2017 WL 2385355, at *14 (E.D. Va. June 1, 2017), aff’d, 971

 F.3d 453 (4th Cir. 2020); see also Abu Khatallah, 275 F. Supp. 3d at 65.

       Third, the Advice of Rights form was clear that the post-Miranda interview

 was not a continuation of the intelligence interview. Rather, Nutter and Kerner were

 “starting anew” with Musaibli, who did not have to speak with them at all. (Exh. C;


                                          9
Case 2:18-cr-20495-DML-MKM ECF No. 169, PageID.2131 Filed 07/21/21 Page 10 of 10




  ECF No. 155, PageID.1514). And the interviewing agents “did not reference any

  information from the [intelligence interview], nor could they have, as they did not

  know what was discussed.” Abu Khatallah, 275 F. Supp. 3d 32 at 65. Fourth,

  Musaibli’s law enforcement interview was more detailed and “much longer” than

  his intelligence interview, as the defense recognized. (ECF No. 1527, PageID.1172).

        In short, the nine-day break, change in personnel, clear Advice of Rights form,

  complete autonomy Musaibli had to refuse to speak with the agents, and assurance

  that his prior statements would likely not be admissible “all support a finding that ‘a

  reasonable person in [Musaibli’s] shoes’ would have understood that he retained a

  choice about continuing to talk.” Abu Khatallah, 275 F. Supp. 3d 32 at 66 (quoting

  Seibert, 542 U.S. at 617). Musaibli’s Miranda warnings were effective.

                                 III.   CONCLUSION

        The Court should deny defendant’s motions to suppress his statements.

                                                 SAIMA S. MOHSIN
                                                 United States Attorney
                                                 s/Kevin M. Mulcahy
                                                 Kevin M. Mulcahy
                                                 Hank Moon
  Date: July 21, 2021                            Assistant United States Attorneys

                            CERTIFICATE OF SERVICE

  I hereby certify that on July 21, 2021, I electronically filed the foregoing document
  using the ECF system, which will send notification of filing to the counsel of record.

                                  s/Kevin M. Mulcahy

                                            10
